Citation Nr: 0820312	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-17 892	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date before October 7, 2004, for 
service connection for the cause of the veteran death.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had recognized service in the Regular Philippine 
Scouts from February 1941 to June 1946.  He was a prisoner of 
war of the Japanese government from April 1942 to January 
1943.  He died in January 1978.  The appellant is the 
surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1. The veteran had recognized service in the Regular 
Philippine Scouts from February 1941 to June 1946; he was a 
prisoner of war of the Japanese government from April 1942 to 
January 1943, and he died on January [redacted], 1978.  

2. At the veteran's death, he did not have an adjudicated 
service-connected disability, and there was no pending or 
unadjudicated claim for VA benefits. 

3. The pertinent diagnoses on the terminal hospital and on 
the death certificate after an autopsy were cirrhosis of the 
liver and myocardial ischemia. 

4. VA liberalizing legislation established cirrhosis of the 
liver as a presumptive disease for a former prisoner of war, 
effective July 18, 2003, and established atherosclerotic 
heart disease and hypertensive vascular disease and their 
complications, including myocardial infarction, congestive 
heart failure, arrhythmia, as a presumptive disease for a 
former prisoner of war, effective October 7, 2004.

5. On the initiative of VA, in the rating decision of 
February 15, 2005, the RO awarded service connection for the 
cause of the veteran's death, and the date of the RO's 
determination was more than one year of the effective date of 
July 18, 2003, for the liberalizing change in the law, adding 
cirrhosis of the liver as a presumptive disease for a former 
prisoner of war and cirrhosis of the liver was listed on the 
death certificate as a cause of the veteran's death. 


CONCLUSION OF LAW

The criteria for an effective date of February 15, 2004, for 
the grant of service connection for the cause of the 
veteran's death based on liberalizing legislation have been 
met.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.114(a)(2) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection for the cause of death has 
been granted, the claim has been more than substantiated, the 
claim has been proven, and further notice under 38 U.S.C.A. 
§5103(a) is no longer required.  Once the claim has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, assigning the effective dated, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective dated for the grant of service connection 
for the cause of the veteran's death.  See Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the veteran's service records 
and VA records were already on file.  The appellant has not 
identified any additionally evidence for consideration in her 
appeal.  VA has not conducted medical inquiry because the 
evidence of record is sufficient to decide the claim.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, benefits may 
be authorized from the effective date of the law or VA issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year from the effective date of the law or VA issue, benefits 
may be authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(2).  

Effective July 18, 2003, VA amended 38 C.F.R. § 3.309(c) to 
add cirrhosis of the liver to the lists of diseases subject 
to presumptive service connection for a former prisoner of 
war.

Effective October 7, 2004, Pub.L. 109-233, § 401, amended 
38 U.S.C.A. § 1112 to add atherosclerotic heart disease and 
its complications to the list of diseases subject to 
presumptive service connection for a former prisoner of war.  
38 U.S.C.A. § 1112(b)(1); 38 C.F.R. § 3.309(c). 

Background

On VA examination in September 1977, there was a notation of 
coronary artery disease.  

The discharge summary of the veteran's terminal period of 
hospitalization shows that the veteran was admitted because 
of abdominal enlargement and general body weakness.  The 
pertinent diagnoses were cirrhosis of the liver and 
myocardial ischemia of the left ventricle. 

The death certificate shows that the veteran died on January 
[redacted], 1978.  After an autopsy, the cause of the veteran's death 
was due to several illnesses including cirrhosis of the liver 
and myocardial ischemia of the left ventricle.  

On the initiative of VA, in the rating decision of February 
15, 2005, the RO awarded service connection for the cause of 
the veteran's death, holding that myocardial ischemia 
contributed to the veteran's death. 

Analysis

On the initiative of VA, in the rating decision of February 
15, 2005, the RO awarded service connection for the cause of 
the veteran's death.  The RO found that the veteran's death 
was due to several illnesses, including cirrhosis of the 
liver and myocardial ischemia.  The RO determined that 
myocardial ischemia contributed to the cause of death under a 
liberalizing change in the law, effective October 7, 2004, 
which established atherosclerotic heart disease and 
hypertensive vascular disease and their complications, 
including myocardial infarction, congestive heart failure, 
and arrhythmia, as a presumptive disease for a former 
prisoner of war.  The RO then assigned the effective date of 
October 7, 2004, the date of the liberalizing change in the 
law because the claim was reviewed on the initiative of VA in 
February 2005, which was within 1 year from the effective 
date of the change in the law in October 2004.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a)(1).  

The record also shows that the RO acknowledged that the 
veteran's death was due to several illnesses, including 
cirrhosis of the liver.  Since the RO on its own was 
initiating a review of the claim, all potentially applicable 
law must be considered. 



Effective July 18, 2003, VA in liberalizing legislation 
established cirrhosis of the liver as a presumptive disease 
for a former prisoner of war.  As cirrhosis of the liver was 
diagnosed during the veteran's terminal hospitalization, as 
cirrhosis of the liver was listed on the death certificate 
after an autopsy as a cause of death, as cirrhosis of the 
liver was acknowledged by the RO that the veteran's death was 
due in part to cirrhosis of the liver, as the claim was 
reviewed on the initiative of VA more than 1 year from the 
effective date of the liberalizing change in the law in July 
2003, and as the benefit may be authorized for a period of 1 
year prior to the date of administrative determination of 
entitlement, that is, February 15, 2005, the effective date 
for the cause of the veteran's death under 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a)(2) is February 15, 2004. 

As the grant of service connection for the cause of the 
veteran's death is based on the liberalizing law, allowing 
for the grant of the benefit on a presumptive basis for a 
former prisoner of war, who died of a cirrhosis of the liver, 
the effective date is set by law as not earlier than February 
15, 2004, a period of 1 year prior to the date of 
administrative determination of entitlement, that is, 
February 15, 2005, as the review of the claim was initiated 
by VA more than one year after the effective date of the 
liberalizing change in the law in July 2003.


ORDER 

The effective date of February 15, 2004, for service 
connection for the cause of the veteran's death is granted.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


